Exhibit 10.18

July 1, 2003

Thomas Barreca
1 Duck Pond Rd
Westport, CT  06880

Dear Tom:

On behalf of World Wrestling Entertainment, Inc., I am pleased to extend the
following offer of employment to you.

 

Title:

 

SVP, WWE Enterprises

 

 

 

 

 

Location:

 

Corporate Headquarters

 

 

 

1241 East Main Street

 

 

 

Stamford, CT  06902

 

 

 

 

 

Department:

 

WWE Enterprises

 

 

 

 

 

Reporting

 

Linda McMahon

 

Relationship:

 

Chief Executive Officer

 

 

 

 

 

Start Date:

 

July 29, 2003

 

 

 

 

 

Base Compensation:

 

$275,000 base salary, which will be paid bi-weekly, in the amount of
$10,576.92.  You will be eligible for a salary increase, based upon your
performance evaluation, in calendar year 2004.  Our current annual performance
review is June 1st.

 

 

 

 

 

Sign-on Bonus:

 

$25,000 less applicable deductions payable on the first pay date following 30
days of employment. If you voluntarily terminate employment with WWE within one
year of your date of hire, you must reimburse WWE 100% of your sign-on bonus. 
Reimbursement is due within 10 days following last day of employment.

 

 

 

 

 

Incentive Bonus:

 

You are eligible to participate in the WWE Management Incentive Program.  This
program is based upon your performance evaluation and achievement of fiscal year
company/business unit financial goals.  Currently, the target bonus for your
level of position is 30%.  Bonus payments are made after the close of the fiscal
year (May 1 – April 30).  You will be eligible for a full-year incentive bonus
payment in FY2004.




 

Stock Options:

 

You will be granted options to purchase 30,000 shares of Class A Common Stock of
World Wrestling  Entertainment, Inc., at an exercise price equal to the closing
price on the first day of your employment.  Your stock options will vest over
four years according to the following schedule: 25% after the first year and
monthly thereafter for the remaining 75%.  A copy of the LTIP will be provided
to you on your start date.

 

 

 

 

 

Benefits:

 

You will be eligible for full company benefits on the first day of the month
following your date of hire.  Company benefits include: Medical, Dental, Life,
LTD and 401(k) plan.  Detailed information regarding the benefits is included in
the enclosed offer packet.

 

 

 

 

 

Vacation:

 

1 week vacation and 2 personal days in 2003 and 3 weeks vacation and 3 personal
days thereafter. See vacation policy included in the offer packet for more
details.

 

 

 

 

 

Severance:

 

If your employment is terminated by World Wrestling Entertainment, Inc. “without
cause”, (“cause” is defined as (i) engages in fraud, deceit, misappropriation,
embezzlement or theft against WWE or any of its affiliates; (ii) willfully fails
to perform specific and lawful instructions; (iii) is convicted, pleads or
enters a plea of nolo contendere to a felony), you will receive the following:


 

a.

During the first year of employment, 12 months salary continuation at your then
current rate of base salary;

 

b.

During the second year of employment and thereafter, 9 months salary
continuation at your then current rate of base salary;

 

c.

All Medical benefits at terms and condition no less favorable than as in effect
at the time of your termination for the duration of your salary continuation.


 

Confidentiality/
Non-Solicitation
Agreement:

 

Enclosed please find a Confidentiality/Non-Solicitation Agreement to be signed
and returned to the Human Resources Department.

2




This offer is contingent upon clear reference and background checks and
satisfaction of the Immigration Control and Reform Act requirements. Your
employment relationship with WWE, Inc. will be “at will.”  This means that
either you or WWE can end your employment at any time, for any reason.

On behalf of World Wrestling Entertainment, Inc., we are very pleased that you
have accepted this offer and look forward to you joining our team.  If you have
any questions, please do not hesitate to give me a call at (203) 353-5016.

Please fax a signed copy of this letter to my attention by Thursday, July 3rd,
2003.  The fax number is (203) 359-5151.

Sincerely,

NICOLE ZUSSMAN
Vice President, Human Resources

/s/ THOMAS BARRECA

 

July 3, 2003

--------------------------------------------------------------------------------

 

Date

Thomas Barreca

 

 

3